Hoyt, 0. J.
(dissenting).—I am unable to find anything in the record which satisfies nie that the trial court abused its discretion in denying the challenge for cause interposed by the defendant to the juror Kellogg. In my opinion the examination of the juror disclosed an entirely different state of mind from that disclosed by the examination in the case of State v. Murphy, referred to in the foregoing opinion. In that case facts were made to appear which might well induce the belief that the juror was in such a state of mind as would disqualify him. His answers to some of the questions showed such a want of frankness as to warrant the belief that he did not fully realize the importance of the examination. It was therefore competent for this court to find that the juror was in fact disqualified, and that the court committed error in coming to a contrary conclusion.
But in my opinion the facts of that case none too well authorize an interference with the discretion vested by law in the trial court, and the doctrine therein announced should not be extended. The facts disclosed by the examination in the case at bar satisfies me that the juror was a fair-minded man; that he appreciated the object of the examination, and with the utmost frankness laid bare his mind that the court might form an intelligent conclusion as to whether or not it was in such a state as to disqualify him from sitting as a juror.
The distinction sought to be drawn by the cases relied upon by the appellant between an impression and *225an. opiniones to my mind without force. I can see no distinction between them except one of degree. If one has an impression as to a fact he has an opinion in regard thereto, and if it requires evidence to change an opinion it will also require evidence to do away with an impression. It seems to me that the majority of the court, following other courts who have passed upon like questions, have made a mistake in assuming that because a juror has an impression or an opinion, he will necessarily act upon it unless it is removed by evidence. In my opinion a fair-minded man will do no such thing. He may have an opinion founded upon information not obtained during the progress of the trial and yet be able to comply with his oath as a juror and decide the case solely upon the evidence introduced at such trial.
The rule announced, if carried to its logical conclusion, will prevent any person sitting as a juror who has heard anything of the purported facts relating to the issue to be determined upon the trial. If he has heard anything of the kind his mind must necessarily have received some impression therefrom, and, if it has, such impression will remain until something is brought to his attention which will remove it; and if it is to be assumed that the impression will influence his decision, it will, in every such case, require evidence to put his mind in such a state that he is qualified to sit as a juror.
If a juror has an impression at all he cannot honestly otherwise answer the question as to whether or not it will require evidence to remove it than to say that it will. But it does not follow that such impression must be removed to enable him to decide the case upon the evidence introduced at the trial. If he is an honest man he will try to disregard any such impres*226sion or opinion and decide the case upon the evidence so introduced. And if our statute means anything it means that it is the duty of the trial court thereunder to determine whether or not he can do his duty in that regard.
If it is assumed that the impression or opinion must be removed by evidence, then one having an opinion of any kind, or even an impression, is disqualified. Such a holding entirely negatives our statute, which provides that the fact that the juror has an opinion shall not disqualify him if the trial court finds that he can fairly try the case. Under such statute the trial court finds a fact upon evidence introduced before it, and such finding should not be set aside by the appellate court unless it is clearly wrong. Such is the general rule as to the force to be given to findings of fact by the trial court. And where, as in this case, the fact to be determined is as to the state of mind of a person examined before such court, it should be applied to the fullest extent. In such a case the bearing and appearance of the person examined furnish more information than what he says.
In my opinion the judgment and sentence should be affirmed.